Opinion by
Lawrence, J.
Inasmuch as rule 5 of the rules of the Customs Court provides that where there is no appearance by the moving party in a case when it is called “it shall be deemed submitted and shall be decided by the court on the record as it appears therein,” the motion of the defendant was denied. However, from, an examination of the papers in the case, the court found nothing therein tending in any way to overcome the presumption of correctness attaching to the decision of the collector. The protest was therefore overruled.